IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,220


EX PARTE DARREN LESHON HARRIS, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER F-0272607-LQ IN THE 204TH JUDICIAL 
DISTRICT COURT DALLAS COUNTY 


 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated assault with a deadly weapon and was sentenced to
confinement for a period of twenty-five years.  His conviction was affirmed by the Fifth
Court of Appeals in an unpublished opinion on October 18, 2004.  Harris v. State, No. 05-03-00261-CR (Tex. App. --  Dallas 2004, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because
he failed to inform him of the court of appeals' decision affirming his conviction and of his
right to file a pro se petition for discretionary review.
	Based on an affidavit filed by Applicant's appellate counsel, and without finding
counsel to have been ineffective, the trial court has determined that Applicant should be
granted the opportunity to file an out-of-time petition for discretionary review.  After a
review of the record, we agree and find that Applicant is entitled to the opportunity to file an
out-of-time petition for discretionary review. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997).  Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number 05-03-00261-CR affirming his
conviction in cause number F-0272607-LQ from the 204th Judicial District Court of Dallas
County, Texas. Applicant shall file his petition for discretionary review with the Court of
Appeals within thirty days of the issuance of this Court's mandate. 
 
DELIVERED: August 31, 2005
DO NOT PUBLISH